Citation Nr: 1144022	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a right shoulder disability, claimed as a right rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Jeffrey Cotney, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, and a February 2009 rating decision of the RO in Montgomery, Alabama.  The November 2007 rating decision denied the Veteran's petition to reopen claims for service connection for bilateral hearing loss and tinnitus.  The March 2009 rating decision denied service connection for the remaining issues listed above.

In September 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left and right hip disabilities, a left knee disability, a neck disability, a back disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Evidence associated with the claims file since July 2006 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's bilateral hearing loss began during active service or is related to an incident of service. 

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran's tinnitus began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011).   

2.  Evidence received since the July 2006 rating decision is new and material; the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Evidence received since the July 2006 rating decision is new and material; the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

New and Material Evidence

In July 2006, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus on the basis that there was no link between the disabilities and his period of active service.  He did not submit a notice of disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the July 2006 denial, the record consisted of service treatment records, service personnel records, and a January 2005 audiogram conducted at the Birmingham Hearing and Balance Center.  Subsequently, additional private medical records were received, and the Veteran testified at a September 2011 video conference hearing.  All of this evidence is new, in that it has not been submitted to VA before.

Further, it is material because it raises a reasonable possibility of substantiating his claims by showing that there is a nexus between the claimed conditions and service.  38 C.F.R. § 3.156(a).  Specifically, the Veteran testified that he experienced hearing loss and tinnitus six months after he began working as a radar operator in service.  Further, Dr. R. S., the Veteran's private otolaryngologist, opined that the Veteran's hearing loss and tinnitus were caused by wearing headphones every day while working as a radar operator.  Reopening of the Veteran's claims for service connection for bilateral hearing loss based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Service Connection

The Veteran contends that his diagnosed bilateral hearing loss and tinnitus are the result of working as a radar operator in service.  Because there is competent medical evidence linking his current disability to his period of active service, the claim will be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with bilateral hearing loss and tinnitus.  The first element of a service connection claim as been satisfied with respect to both disabilities.  Hickson, 12 Vet. App. at 253.  At his September 2011 hearing, the Veteran credibly testified that he worked as a radar operator and wore headphones for the duration of his eight hour work shifts.  He stated that he heard loud bursts of static over his headphones, and that he began to notice hearing loss within six months of beginning his service as a radar operator.  He testified that hearing loss and tinnitus had been present since then.  His service personnel records confirm that he worked as a radar operator.  Thus, the second element of a service connection claim has been satisfied.  Hickson, 12 Vet. App. at 253.

Lastly, there is competent medical evidence of a nexus between the claimed disabilities and the Veteran's period of active service.  In September 2011, Dr. R. S., the Veteran's private otolaryngologist, stated that he was aware of the Veteran's work as an aircraft control and warning operator, and that he worse headphones for several hours a day while serving in this capacity.  After reviewing the Veteran's medical records, Dr. R. S. concluded that, "it is more likely than not that his exposure to noise levels during his service as an aircraft control and warning operator caused his current hearing loss and tinnitus."  Dr. R. S.'s opinion is based upon a review of the Veteran's medical records and is supported by a rationale.  It satisfies the third element of a service connection claim.  Hickson, 12 Vet. App. at 253.

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). The claims for service connection for bilateral hearing loss and tinnitus are granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

At his September 2011 hearing, the Veteran testified that he began experiencing symptoms of his orthopedic disabilities shortly after his separation from service in February 1953.  He stated that he was treated by Dr. J. L., a private physician, in 1955 or 1956.  A December 1997 record from Dr. J. S. and an August 1998 record from Dr. E. R. were both copied to Dr. J. L.; the medical evidence in the claims file indicates that Dr. J. L. was the Veteran's primary care physician as recently as 1997.  The RO has not attempted to obtain records from Dr. J. L., and they may be pertinent to the Veteran's claims.  The RO must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO shall provide the Veteran with a release form for medical records generated by Dr. J. L.  If the Veteran returns the form, efforts shall be undertaken to obtain these records and associate them with the claims file.  If the records are not obtainable, the Veteran shall be notified and the record clearly documented. 

2. The RO shall then review the claims file and ensure that all of the foregoing development action has been conducted and completed in full.  If the development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, including scheduling the Veteran for VA examinations if needed, the RO shall readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


